PER CURIAM.
The notice of appeal is directed to an order of the Circuit Court hearing date April 18, 1961. The appellee has moved to dismiss the appeal, contending that the order appealed is not a final judgment from which an appeal may be taken, and asserting that the final order was entered on November IS, 1960. We find that neither the order of April 18, 1961, nor the order of November 15, 1960, is a final judgment from which an appeal may be taken in an action at law and the appeal is, therefore, dismissed ex mero motu.
SHANNON, C. J., and SMITH and WHITE, JJ., concur.